PER CURIAM.
In No. 01-1449, Pauline Crusenberry appeals the district court’s order denying her motion for new trial. We have reviewed the record and the district court’s opinion and find no reversible error. See Fitzgerald v. Greene, 150 F.3d 357, 362 (4th Cir.1998); City of Richmond v. Madi*195son Mgmt. Group, Inc., 918 F.2d 438, 459 (4th Cir.1990). Accordingly, we affirm.
In its cross-appeal, No. 01-1497, Bod-die-Noell challenges the district court’s order denying its bill of costs pursuant to Fed.R.Civ.P. 54(d)(1). However, our review of the record and district court’s order again reveals no reversible error. Accordingly, we affirm that decision on the reasoning of the district court. Crusenberry v. Boddie-Noell Enterprises, Inc., No. CA-99-129-2, 2001 WL 418737 (WD.Va. Mar. 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.